Date: : 8-8-2«»15


 CCAf:          WR-82, 778-01
 Tarrant County Writ #:   C-396-010272-1152016-A        R[ECfE~VED ~~
                                                     COURT OF CRIMfNAl APPEALS
To the Honorable Clerk of the Texas Court of Criminal        AUG 14 2015
Appeals:

                                                         ~It»®~ Arcos~a, Cierk
  Hello.  My name is Desmond Ledet, TDCJ#Ol651095.  I presently
have an 11.07 in your court. This is a letter to humbly re-
quest an update on my writ.  I simply want to know if the writ
is still pe~ding i~ yo~r court. This request is not to disturb
or rush the Court in any manner.  I pray that the honorable
~ourt will take as much time as needed to justify granting me
the relief I seek. Please ~imply ~rite m~ back and let me know
the current status.  Thankyou and God Bless you.

Enclosed fs a self-addressed stamped envelope for your easy
convenience to cover the postage of your response.

                                            Respectfully.

                                       Ji   Reyuested~      _jJ;
                                        ~~'~